Exhibit 10.1

[SunTrust Banks, Inc. Letterhead]

●, 2019

[Name]

At the address on file with the Company

Dear ●,

You are a valued enterprise executive, and we hope you will play a key role in
the integration of SunTrust Banks, Inc. (“SunTrust”) and BB&T Corporation
(“BB&T”) following the merger provided for by the Agreement and Plan of Merger,
dated as of February 7, 2019 (the “Merger”). This letter confirms our
discussions regarding your ongoing role following the Merger and the changes we
have agreed to with respect to your existing arrangements in support of your
role.

Your Role During the Integration

On the closing of the Merger, you will have the title, position and principal
work location with the combined SunTrust and BB&T (the “Combined Company”) set
forth on the attached Annex (your “Integration Role and Location”).

Your Pay to Lead and Pay to Integrate Awards

We are separately communicating to you the amount and terms of your Pay to Lead
and Pay to Integrate incentive awards. These awards have been designed in light
of your Integration Role and Location and eligibility for the awards is subject
to your agreement to be bound by this letter.

Protection During the Integration Period and Right to Reevaluate “Good Reason”

The integration period is scheduled to end on October 1, 2021 (the “Extension
Date”).

If your employment is terminated by the Combined Company without “Cause” (as
defined in the SunTrust Banks, Inc. Executive Severance Pay Plan, as amended and
restated as of January 1, 2019 (the “Executive Severance Plan”)) during the
period from the date of consummation of the Merger and through the sixtieth
(60th) day after the Extension Date, you will receive your Change in Control
Termination entitlements under the Executive Severance Plan, calculated under
the terms of the Executive Severance Plan based on the greater of (a) your base
salary and target bonus percentage in effect immediately before the Merger and
(b) your base salary and target bonus percentage in effect on your termination
date (your “Enhanced Entitlements”). In the event of your death prior to the
Extension Date, your Enhanced Entitlements will be paid in a lump sum to your
estate, sixty (60) days after the date of your death.



--------------------------------------------------------------------------------

In addition, if you remain employed with the Combined Company through the
Extension Date, you will have thirty (30) days immediately following the
Extension Date to determine whether, based upon your position, duties, authority
and principal work location as of the Extension Date, as compared to your
position, duties, authority and principal work location as of immediately prior
to the date of the closing of the Merger, to resign your employment (a) for
“Good Reason” under the Executive Severance Plan and (b) for “Good Reason” under
your outstanding SunTrust equity or equity-based incentive awards. For this
purpose, your benefits under the Executive Severance Plan if you have Good
Reason will be your Enhanced Entitlements and any applicable Good Reason cure
period will be limited to thirty (30) days.

You agree that, until the Extension Date, you waive any right you may have to
terminate your employment (a) for “Good Reason” under the Executive Severance
Plan or (b) for “Good Reason” under any outstanding SunTrust equity or
equity-based incentive award granted to you (including, but not limited to,
restricted stock units, performance share units, stock options or phantom
shares), in each case, as a result of your transition to your Integration Role
and Location (or, with respect to your title and position, the assignment to you
of the duties, responsibilities and authority associated therewith, or any
substantially similar title and position).

Your rights to your Enhanced Entitlements and with respect to Good Reason
following the Extension Date under this Agreement will be administered and
construed consistent with the terms and claims procedures of the Executive
Severance Plan (after giving effect to the “Legal Fees” paragraph below) as if
such terms were set forth therein.

Legal Fees

In the event any claim, contest or dispute arises between you and the Combined
Company regarding the characterization of your termination as it affects your
right to benefits under (a) this letter or (b) the Executive Severance Plan,
upon a termination of employment prior to the thirtieth (30th) day after the
Extension Date, whether instituted by formal legal proceedings or otherwise, the
Combined Company shall reimburse you for all reasonable costs and expenses,
including reasonable attorneys’ fees, arising from any such claim, contest or
dispute, if you prevail in any action initiated by you or you have acted
reasonably and in good faith in defending against any action initiated by the
Combined Company (notwithstanding Section 9 of the Arbitration Agreement). Such
reimbursement shall be paid within ten (10) days after you furnish the Combined
Company with written evidence of any costs and expenses you have incurred. All
reimbursements provided under this letter will be made or provided in accordance
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended.

Effectiveness

This letter agreement will become effective on the closing of the Merger. If
your employment terminates for any reason before the closing of the Merger or
the Merger is abandoned, this letter will automatically terminate and be of no
further force or effect and neither of us will have any obligations under it.

Interpretation

Except as specifically provided for in this letter, your and our rights under
the Executive Severance Plan and outstanding SunTrust equity or equity-based
incentive awards will remain in full force and effect.



--------------------------------------------------------------------------------

This letter may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives. This letter is not intended to create a contract of employment
and you acknowledge that your employment will continue to be “at will.”

*                    *                     *

We appreciate your efforts leading up to the Merger and look forward to your
continued contribution.

 

Sincerely, SUNTRUST BANKS, INC. By:  

 

  Name:   Title:

I agree with and accept the terms and conditions of this letter:

 

 

Name: Date:



--------------------------------------------------------------------------------

ANNEX

Name:

Title:

Primary Work Location:

Reporting Relationship(s):